
	

115 S1372 IS: To require updated limits on levels of lead in fruit juice beverages and an updated tolerable daily level of lead exposure from foods, and for other purposes.
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1372
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2017
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require updated limits on levels of lead in fruit juice beverages and an updated tolerable daily
			 level of lead exposure from foods, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Limiting Lead Exposure & Advancing Detection in Children’s Foods Act or the Limiting LEAD in Children’s Foods Act.
		2.Updated limits for lead in fruit juice beverages and foods
 (a)Fruit juice beveragesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall promulgate a final regulation establishing a maximum level of lead for fruit juice beverages, which shall be not greater than the maximum level of lead permitted in bottled water pursuant to regulations promulgated under section 410 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 349).
 (b)Tolerable daily level of exposure from foodsNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate a final regulation establishing a recommended maximum tolerable daily level of lead exposure from foods.
 (c)Standards and evidenceThe Secretary shall establish the maximum levels of lead under subsections (a) and (b) based on the cumulative health risks of lead exposure, including with respect to pregnant women, infants, and children, using scientific evidence and standards.
 3.Report to CongressNot later than 1 year after the date of enactment of this Act, the Commissioner of Food and Drugs shall submit a report to Congress on lead exposure in baby foods, fruit juices, and other foods frequently consumed by infants and children, which shall—
 (1)address, at minimum— (A)differences in levels of lead in varying types of foods, including raw fruit, raw vegetables, baby foods, baby food juice, regular juice, prepared meals, and dry foods;
 (B)all known and potential sources of lead in food, including lead-contaminated soil, food processing materials, bottling procedures, and food preparation;
 (C)actions the Food and Drug Administration has taken and plans to take to reduce lead in foods; and (D)actions the Food and Drug Administration has taken and plans to take to implement sensitive methods that have the capacity to detect the lowest possible amount of lead; and
 (2)include recommendations for Congress and for food manufacturers on reducing the amount of lead in foods.
			
